777 F.2d 1323
11 Soc.Sec.Rep.Ser. 317
Mattie MEREDITH, Appellant,v.Margaret HECKLER, Secretary, Department of Health and HumanServices, Appellee.
No. 85-1264.
United States Court of Appeals,Eighth Circuit.
Submitted Oct. 17, 1985.Decided Nov. 19, 1985.

Appeal from the United States District Court for the Eastern District of Arkansas;  William R. Overton, Judge.
Anthony W. Bartels, Jonesboro, Ark., for appellant.
Virginia Cronan of Dept. of Health & Human Services, Baltimore, Md., for appellee.
Before HEANEY, Circuit Judge, HENLEY, Senior Circuit Judge, and WOLLMAN, Circuit Judge.
PER CURIAM.


1
Mattie Meredith appeals from a decision of the United States District Court for the Eastern District of Arkansas upholding the Secretary's denial of social security benefits.


2
This Court has carefully reviewed the record, and affirms on the basis of the district court opinion.  See 8th Cir.R. 14.